Citation Nr: 1640703	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation prior to June 25, 2008 for lumbar spondylolysis and strain with dextroscoliosis (hereinafter "spine disability.")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Army from April 1986 to April 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

By way of background, in his notice of disagreement, the Veteran appealed the initial evaluations assigned for his service-connected spine disability, bilateral knee disability, allergic rhinitis, and hemorrhoids.  In January 2011, the Board remanded the appeal for further development.  In a May 2012 rating decision, the RO increased the evaluation of the Veteran's service-connected spine disability to 10 percent effective March 16, 2011, and assigned a separate noncompensable rating for the right knee disability.  

In January 2014, the Board determined that the Veteran's spine disability warranted a 10 percent evaluation effective June 25, 2008, and that his right knee disability warranted a separate initial compensable evaluation.  The Board also determined that the Veteran's left knee disability did not warrant a rating greater than the currently-assigned 10 percent evaluation and that his allergic rhinitis and hemorrhoids did not warrant initial compensable evaluations.  

The Veteran appealed the January 2014 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2014 Order, the Court granted the parties Joint Motion for Remand (JMR), thereby vacating only that part of the January 2014 Board decision granting a 10 percent evaluation but no higher effective June 25, 2008 for the Veteran's spine disability and remanding the appeal to the Board for adjudication in compliance with the parties' JMR.  

In a January 2015 decision, the Board again determined that a compensable rating for the service-connected spine disability was not warranted prior to June 25, 2008 and that a 10 percent rating but no higher was appropriate for this disability, effective from June 25, 2008.  The Veteran appealed that decision to the Court.  
In May 2016, the Court granted the parties JMR, vacating only that portion of the Board's decision denying an initial compensable evaluation for the service-connected spine disability prior to June 25, 2008.  The case was again remanded to the Board for action consistent with the parties' JMR.  

In November 2010, the Veteran presented testimony at a Board hearing at the VA Central Office in Washington, D.C.  A transcript of that proceeding has been associated with the electronic claims folder. 


FINDING OF FACT

For the period prior to June 25, 2008, the Veteran's service-connected lumbar spondylolysis and strain with dextroscoliosis was manifested by actually painful joints, with pain on motion and use.  There was no objective evidence of muscle spasm, guarding, range of motion limitation, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, prior to June 25, 2008 for the service-connected lumbar spondylolysis and strain with dextroscoliosis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 - 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a DC 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for lumbar spondylolysis and strain with dextroscoliosis.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  
The Veteran was afforded VA examinations in connection with his claim in May 2006 and October 2006.  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations fully address the rating criteria relevant to rating the disability in this case.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the January 2011 Board remand directives, the December 2014 Court Order, and the May 2016 Court Order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2011, the Board remanded this case with instructions to afford the Veteran a VA examination to assess the current severity of his spine disability.  A review of the Veteran's electronic claims file shows that all required development has been accomplished in compliance with the Board's remand directives.  The Veteran was afforded the requested VA examination in March 2011 to assess the current severity of his spine disability.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  In December 2014 and May 2016, the Court remanded the appeal to the Board for action consistent with the parties' JMRs.  In particular, the December 2014 JMR instructed the Board to provide sufficient reasons and bases as to why it found that there was no evidence of arthritis prior to June 25, 2008; and the May 2015 JMR instructed the Board to consider whether the Veteran was entitled to an initial compensable evaluation under 38 C.F.R. § 4.59.  In light of the Board's favorable decision, any deficiency in complying with prior remand directives is moot.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Increased Rating

The Veteran seeks entitlement to an initial compensable evaluation for his service-connected spine disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination upon which ratings are based must adequately portray the anatomical damage and functional loss with respect to those elements.  Functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40  (2014).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In determining the level of functional loss, VA considers evidence of pain, weakened movement, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To constitute functional loss, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  Id.   

The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Moreover, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

The provisions 38 C.F.R. §§ 4.40 , 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected spine disability is rated as lumbosacral strain under Diagnostic Code 5237 of 38 C.F.R. § 4.71a (2015).  Under, 38 C.F.R. § 4.71a, spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter "general rating formula"), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  Under the general rating formula, a 10 percent evaluation is warranted when a spine disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the rating criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.
The Veteran's service treatment records (STRs) and post-service treatment records are significant for recurrent complaints of chronic upper and lower back pain.

In a January 2006 report of medical history, the Veteran indicated that he experienced recurrent back pain.  The examiner noted that the Veteran had a history of back pain when getting out of bed, running, or performing heavy physical activity.  Spine X-rays at that time showed no acute or degenerative changes.

The Veteran underwent a VA general examination in May 2006.  At that time the Veteran reported that while in service he began to experience chronic lower and upper backache.  He reported that currently his upper back pain would occur with lifting anything over 35 pounds and his lower back pain would occur with lifting anything over 50 pounds.  He reported a constant level of pain rating 4 out of a scale of 1 to 10 for both the upper and lower back.  The Veteran denied any negative effect on his work due to his spine disability.  Upon physical examination, the Veteran was able to perform straight leg raising test with no pain radiation.  The Veteran had no sensory defect, and muscle and reflex tests were normal.  Upon examination of the thoracic spine, there was no swelling, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  There was no evidence of limitation of motion upon range of motion testing.  Upon examination of the lumbar spine, there was no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  There was no evidence of limitation of motion upon range of motion testing.  Diagnostic testing of the lumbar spine showed suspected spondylolysis of the pars interarticularis.  The examiner diagnosed thoracic and lumbar strain, and lumbar degenerative arthritis.  

The Veteran underwent another VA general examination in October 2006.  At that time the Veteran reported symptoms of stiffness upon waking in the morning, during physical activity, or sitting in one position for a long time.  He reported that the pain occurred once per month, and was relieved by rest.  The Veteran denied any functional impairment related to his spine disability.  Upon physical examination of the thoracolumbar spine, there was no evidence of radiating pain on movement, muscle spasm, or tenderness.  Straight leg raising tests were negative bilaterally.  There was no limitation of motion upon range of motion testing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no sign of intervertebral disc syndrome.  Diagnostic testing was significant for dextroscoliosis of the thoracic spine, and no findings for the lumbar spine.  The examiner diagnosed dextroscoliosis manifested by back pain.

Based on the foregoing, entitlement to an initial evaluation of 10 percent is warranted for the Veteran's spine disability.  The Veteran competently and credibly testified that his spine disability was productive of actual painful motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although pain on motion and use was not noted upon examination, this is consistent with the Veteran's testimony that he generally experienced constant, low-grade back pain with episodes of more acute pain upon more vigorous use.  The Veteran's spine disability is rated under a diagnostic code predicated on limitation of motion, therefore under 38 C.F.R. § 4.59, he is entitled to a minimum compensable rating.  See Burton, 25 Vet. App. 1.  

The evidence does not show that the Veteran is entitled to an initial evaluation in excess of 10 percent prior to June 25, 2008.  In particular, there was no evidence that the Veteran's spine disability was productive of range of motion limitation, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran did not have intervertebral disc syndrome with incapacitating episodes.  Thus, the criteria for an initial evaluation in excess of 10 percent for the Veteran's spine disability are not met.  38 C.F.R. 4.71a DC 5237.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's spine disability is so exceptional or unusual as to warrant the assignment of a higher initial rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's reports of chronic back pain are expressly contemplated by 38 C.F.R. § 4.59.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation of 10 percent, but no higher, prior to June 25, 2008 for the service connected lumbar spondylolysis and strain with dextroscoliosis is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


